DETAILED ACTION
This communication is responsive to the Response to Notice to File Corrected Application Papers after Allowance filed January 20, 2022.
The amendment to the Specification is ACKNOWLEDGED.
The replacement drawings are ACKNOWLEDGED.
The IDS filed March 19, 2020 is incomplete for the reasons set forth below.

Specification
The amendment to the Specification filed January 20 is ACKNOWLEDGED.

Drawings
The drawings were received on January 20, 2022.  These drawings are ACCEPTED.

Information Disclosure Statement
The information disclosure statement filed March 19, 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because two references (IT 536631 and IT 538453) have not been provided.  In addition, the dates of publication of these references are not listed on the IDS.  
It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  (See MPEP § 609.05(a).)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763